        Case 5:19-cv-00718-PRW Document 25 Filed 03/25/20 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    TAMMY COVINGTON, and                 )
(2)    JEFFREY COVINGTON                    )
                                            )
        PLAINTIFFS,                         )   Case No. CIV-19-718-PRW
                                            )
vs.                                         )
                                            )
(1)  CSAA FIRE AND CASUALTY                 )
INSURANCE, d/b/a AAA FIRE AND               )
CASUALTY INSURANCE COMPANY,                 )
INC.                                        )
                                            )
       DEFENDANT.                           )


                     PLAINTIFFS’ UNOPPOSED MOTION
                    TO ENLARGE PRE-TRIAL DEADLINES

      COMES NOW, Plaintiffs Tammy and Jeffrey Covington, and respectfully

moves to enlarge all pre-trial deadlines by 120 days. In support thereof, Plaintiffs

show the court the following:

   1. There has not been any prior request to extend any deadlines.

   2. The current Covid-19 Pandemic, along with the State of Oklahoma Order,

      the City of Oklahoma City Order, and the City of Norman’s order of shelter-

      in-place, has made the completion of final discovery and scheduled

      depositions impossible and impracticable. Given the current state of the

      Pandemic and uncertainty as to when restrictions will be lifted, Plaintiffs

      urge the court to postpone the pre-trial deadlines 120 days.



                                                                                    1
       Case 5:19-cv-00718-PRW Document 25 Filed 03/25/20 Page 2 of 3



  3. Counsel for Plaintiffs have spoken to counsel for Defendant and Defendant

     has no objection to this extension.

  4. The Present Deadlines and Proposed enlargement are as follows:

               Item                Present Date             Proposed Date

   Discovery Deadline                  April 1                   July 30

   Daubert Motions                     April 1                   July 30

   Designation of                     April 23                 August 21
   Deposition Testimony
   Objections and Counter             April 30                 August 28
   Designations of
   Deposition Testimony
   Motions in Limine                  April 23                 August 21

   Jury Instructions                  April 23                 August 21

   Voir Dire                          April 23                 August 21

   Trial Briefs                       April 23                 August 21

   Proposed                           April 23                 August 21
   Findings/Conclusions of
   Law
   Final Pretrial Report              April 23                 August 21



  5. Granting this enlargement will delay trial, which is presently on the May

     2020 Docket, to the September 2020 Docket.

  WHEREFORE, Plaintiffs pray that the proposed enlargement of deadlines set

out above be granted.




                                                                                 2
       Case 5:19-cv-00718-PRW Document 25 Filed 03/25/20 Page 3 of 3




Respectfully submitted,


s/_Erica R. Mackey___________
Douglas J. Shelton, OBA #8159
Erica R. Mackey, OBA #32057
dshelton@sheltonlawok.com
emackey@sheltonlawok.com
SHELTON WALKLEY MACKEY
7701 S. Western Ave., Suite 201
Oklahoma City, OK 73139
(405) 605-8800 - office
(405) 601-0677 - Facsimile
ATTORNEYS FOR PLAINTIFFS,
TAMMY COVINGTON AND JEFFREY COVINGTON



                          CERTIFICATE OF SERVICE

      I hereby certify that on March 25, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based
on the records currently on file, the Clerk of Court will transmit a Notice of
Electronic Filing to the following ECF registrants:

Gerard F. Pignato, OBA #11473
Matthew C. Kane, OBA #19502
Joshua K. Hefner, OBA #30870
RYAN WHALEY COLDIRON JANTZEN
PETERS & WEBBER PLLC
400 North Walnut Ave.
Oklahoma City, OK 73104
jerry@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
ATTORNEYS FOR DEFENDANT


/s/ Erica R. Mackey
Erica R. Mackey
                                                                                  3
